DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Application/Amendment
This office action is in response to the application file on 06/03/2020 and amendment filed on 09/03/2020. By this amendment, Claims 2-21 are presented for further consideration. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4, 7-11, 14-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al. (US 2016/0378356; hereinafter Colgrove-356) in view of Sprouse et al. (US 2017/0010815; hereinafter Sprouse).
Regarding independent claim 2, Colgrove-356 teaches a storage system (Figs. 1-3) comprising: a plurality of solid-state storage devices (Fig. 2, Storage Array 216); and a storage system controller, operatively coupled to the plurality of solid-state storage devices (Fig. 2, Storage Array Controller 202), the storage system controller comprising a processing device (FIG. 2, Storage Array Controller 202 comprising Computer Processor 232), the processing device to:
receive a request, from the storage controller, a topology of a solid-state storage device of the plurality of solid-state storage devices (Fig. 6, steps 602 & 604, 404, 410 & 418; [0021], each of the storage devices (146, 150) may be configured to expose its geometry {topology} to one or more of the storage array controllers (106, 112) by sending information describing the layout of memory in the storage device (146, 150), receiving a write request associated with an amount of data sized in dependence upon the layout of memory in the storage device (146, 150), and writing the data to a location within the memory unit in dependence upon the layout of memory in the storage device (146, 150);
Fig. 4, [0042], The storage device (402) may send (404) information (410) describing the layout of memory in the storage device (402); 
[0046], sending (422), from the storage array controller (412) to the storage device (402), a write request (414) addressed to a location within a memory unit (424, 426, 428, 430) in dependence upon the layout of memory in the storage device (402));
identify a plurality of schedulable units of the solid-state storage device that are configured to perform parallel access operations based on the topology ([0033]-[0034], the storage array controller (202) of FIG. 2 may be configured to write data to an unused portion of a first erasable memory unit, an unused portion of a second erasable memory unit, an unused portion of a third erasable memory unit, and so on in parallel. The storage array controller (202) of FIG. 2 may have a predetermined set of memory units that may be utilized in parallel, such that the storage array controller (202) may be writing data to each memory unit in the set simultaneously);
Colgrove-356 does not explicitly teach schedule conflict handling. 
In an analogous art of memory system, Sprouse teaches determine which of the plurality of schedulable units are associated with other access operations that have been scheduled to be performed by the solid-state storage device (Figs. 1-2 & [0066]-[0068], [0070], wherein Management module 121-1 in the storage controller 124 includes processing units 122-1 and controller memory 206 having mapping module 212… for mapping logical addresses in a logical address space to physical addresses, and for maintaining and updating one or more address mapping tables and/or related data structures; 
[0086], the assignment is performed in a storage controller (e.g., FE controller 130, FIG. 1B). The storage controller identifies a plurality of memory operations 400 to be performed by a plurality of non-volatile memory devices (e.g., dies 402) in a storage system; [0018], the plurality of non-volatile memory devices includes a plurality of memory dies. Each non-volatile memory device {storage packages} includes a distinct memory die of the plurality of memory dies; Figs. 3 & 4;
Sprouse, Fig. 6A & [0100]; [0045], The storage controller 124 schedules the host writes, the garbage collection writes, and a number of garbage collection reads equal to the number of garbage collection writes. Scheduling these operations includes assigning respective operations to respective NVM devices 140 (e.g., during a specified time period));
Sprouse, [0004], each memory operation is to be performed by a distinct non-volatile memory device, and the memory operations include host writes {write operation}, garbage collection writes, and garbage collection reads {other access operations}; Considering that Spouse’s scheduling mechanisms efficiently use the system resources (e.g., a plurality of identified schedulable units) to perform heterogeneous operations (e.g., a plurality of memory operations) as shown in [0013] and each memory operation is to be performed by a distinct non-volatile memory device as shown in [0004], upon the broadest reasonable interpretation, Spouse’s scheduling mechanisms must detect a schedule conflict and , that is, “determining which of the plurality of schedulable units are associated with other access operations that are being performed or have been scheduled to be performed” so that each memory operation is to be performed by a distinct non-volatile memory device);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Colgrove-356 and Sprouse before them, to improve Colgrove-356’s storage devices exposing its geometry {topology} to storage array controllers of a host by sending information describing the layout of memory (e.g., location and size of used memory units and/or available memory units) to determine a write size with Sprouse’s maintaining and updating address mapping tables to schedule various operations (e.g., host writes, the garbage collection writes) to respective NVM devices. 
The motivation of doing so would be for the benefits of efficient resource management with geometry of a storage device because the operating system (OS) associated with the storage controller would be able to use the geometry of a storage device to identify all of the storage units that are available for use as sources for resource scheduling and to avoid schedule conflict so that each memory operation is to be performed by a distinct non-volatile memory device (Sprouse, [0004] & [0013]).
In view of Colgrove-356, Sprouse further teaches schedule a write operation to be performed by one or more of the plurality of schedulable units that are not associated with the other access operations that have been scheduled to be performed by the solid-state storage device (Sprouse, [0039] & [0048], some or all of the functionality of storage controller 124 is implemented by software {application} executed (i.e., by a CPU) on computer system 110 {host system}; [0013], scheduling mechanisms that efficiently use system resources to perform heterogeneous operations, e.g., host writes, garbage collection writes, and/or garbage collection reads
Fig. 6A & [0100]; [0045], The storage controller 124 schedules the host writes, the garbage collection writes, and a number of garbage collection reads equal to the number of garbage collection writes. Scheduling these operations includes assigning respective operations to respective NVM devices 140 (e.g., during a specified time period); each memory operation is to be performed by a distinct {not associated with other access operation} non-volatile memory device as shown in [0004]); and
perform the write operation to store data at the solid-state storage device based on the scheduling (Sprouse, Fig. 6A & [0100]; [0045], The storage controller 124 schedules the host writes, the garbage collection writes, and a number of garbage collection reads equal to the number of garbage collection writes. Scheduling these operations includes assigning respective operations to respective NVM devices 140 (e.g., during a specified time period); each memory operation is to be performed by a distinct {not associated with other access operation} non-volatile memory device as shown in [0004]).
Regarding independent claim 9, Colgrove-356 teaches a method (Fig. 4 & [0042]) comprising: …receiving a request to perform a write operation at a solid-state storage device of a solid-state storage array (Fig. 4 & [0048], receiving (406), by the storage device (402), the write request (414). The write request (414) may be received (406) by the storage device (402), for example, from the storage array controller (412)); …
(Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding independent claim 16, Colgrove-356  teaches a non-transitory computer readable storage medium storing instructions, which when executed, cause a processing device of a storage system controller ([0065]; claim 13) to …
(Claim 16 recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding Claims 3, 10 and 17, the modified Sprouse further teaches wherein the other access operations correspond to write operations that have been scheduled to be performed by the plurality of schedulable units of the solid-state storage device (Sprouse, [0083], a NVM device 140 has a preference for performing a particular operation and/or a particular type of operation (e.g., host write, garbage collection write, or garbage collection read) if there are no other types of memory operations to be performed).
Regarding Claims 4, 11 and 18, the modified Colgrove-356 further teaches wherein to schedule the write operation the processing device is further to:
assign the write operation to be performed by the one or more of the plurality of schedulable units that is available to perform the write operation, wherein the data of the write operation is stored at a data block of the one or more of the plurality of schedulable units ([0034], assume that one hundred 8 MB blocks are available for simultaneous use by the storage array controller (202). In such an example, the storage array controller (202) may be configured to issue a request to write data to contiguous locations (e.g., pages) within each of the one hundred 8 MB blocks in parallel. For example, if the storage array controller is attempting to write data that is one hundred pages in size, the storage array controller (202) may be configured to simultaneously issue a request to write the first 16 KB of the data to a first unused page in the first 8 MB block, issue a request to write the second 16 KB of the data to a first unused page in the second 8 MB block, issue a request to write the third 16 KB of the data to a first unused page in the third 8 MB block, and so on. In such a way, the storage array controller (202) achieve performance benefits by writing to multiple blocks in parallel, rather than writing only to a single block).
Regarding Claims 7, 14 and 21, the modified Sprouse further teaches determine a priority associated with an entity associated with the write operation, wherein the scheduling of the write operation is based on the determined priority
([0030], assigning weights to the memory operations; [0088], ranking {priority} of the memory operations 400 in order of preference is performed for each non-volatile memory device. For example, in FIG. 4A, the storage system ranks, for each die 402, the type {entity} of operations (e.g., host write, garbage collection write, and garbage collection read) that die needs to perform).
Regarding Claims 8 and 15, the modified Sprouse further teaches wherein the other access operations comprise a garbage collection process (Sprouse, Fig. 3, GC Write & GC Read {garbage collection process}; [0004], each memory operation is to be performed by a distinct non-volatile memory device, and the memory operations include host writes, garbage collection writes, and garbage collection reads).
Claims 5-6, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al. (US 2016/0378356; hereinafter Colgrove-356) in view of Sprouse et al. (US 2017/0010815; hereinafter Sprouse), further in view of Colgrove et al. (US 2014/0075115; hereinafter Colgrove-115).
Regarding Claims 5, 12 and 19, the modified Sprouse further teaches receiving a read operation for data stored at a particular schedulable unit of the plurality of schedulable units ([0079], memory operations are performed as part of a memory process, which is managed by a storage controller (e.g., FE controller 130, FIG. 1B). Examples of memory processes include host write processes, host read processes, garbage collection write processes, and garbage collection read processes; [0052], a host read operation is initiated when computer system (host) 110 sends one or more host read commands to storage controller 124 requesting data from storage medium 132. Storage controller124 sends one or more read access commands to storage medium 132, via storage medium interface 128, to obtain raw read data in accordance with memory locations (or logical addresses, object identifiers or the like) specified by the one or more host read commands). 
Colgrove-356 and Sprouse do not explicitly teach wherein additional data is retrieved from a plurality of other schedulable units from a plurality of other solid-state storage devices upon determining that the particular schedulable unit storing the data is performing another access operation.
In an analogous art of operation scheduling, Colgrove-115 teaches 
wherein additional data is retrieved from a plurality of other schedulable units from a plurality of other solid-state storage devices upon determining that the particular schedulable unit storing the data is performing another access operation ([0011], In response to either detecting or predicting the first storage device will exhibit variable performance, the variable performance comprising at least one of a relatively high response latency or relatively low throughput, the controller is configured to generate a reconstruct read request configured to obtain the data from one or more devices of the plurality of storage devices other than the first storage device; [0053], When processing is halted for one type and begins for another type may be based upon … available resources).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Colgrove-356, Sprouse and Colgrove-115 before them, to improve Sprouse’s memory operation scheduling with Colgrove-115’s reading data from another available device unit constituting the mirroring. 
The motivation of doing so would be for the benefits of improving data availability and high-performance (Colgrove-115, [0004], if any portion of the distributed storage system has poor performance or becomes unavailable, company operations may be impaired or stopped completely. Such distributed storage systems seek to maintain high standards for data availability and high-performance functionality).
Regarding Claims 6, 13 and 20, the modified Colgrove-115 further teach reconstruct the data stored at the particular schedulable unit based on the additional data from the plurality of other schedulable units from the plurality of other solid-state storage devices (Colgrove-115, [0011], In response to either detecting or predicting the first storage device will exhibit variable performance, the variable performance comprising at least one of a relatively high response latency or relatively low throughput, the controller is configured to generate a reconstruct read request configured to obtain the data from one or more devices of the plurality of storage devices other than the first storage device).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM M. QUELER can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2137